The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1-6 and 11-15 is/are rejected under 35 U.S.C. 102b as being anticipated by Williams (US 5,655,226).
Williams substantially discloses a shoe insert (As shown in Figures 1) comprising a shaped breathable membrane (Fig 1, 12; Col 1, lns 26-29), wherein the reference does teach in the background of the invention using ePTFE which is waterproof and breathable; additionally, as shown in Williams (Figures 1, 2, and 4), the membrane would be in the tubular shape of a sock). Though, Williams reference the use of ePTFE in the background of the invention the Examiner considers this teaching relevant. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.),cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). As such, a person of ordinary skill in the art would have recognized that ePTFE is a suitable for use a breathable waterproof membrane. Williams fails to show that the ePTFE membrane has any seams from sewing, and would therefore fulfill the limitation of being seamless as claimed. The Examiner also considers the shape of a sock having heel and toe portions to be three dimensional. Specifically, Williams teach an inner layer (figure 1, 22) a middle breathable membrane (figure 1, 12) and outer layer (figure 1, 20) joined together with breathable adhesive to form a laminate (Col 2, lns 7-12 and Col 3, lns 10-20). Williams teach using knit fabrics as the outside plies (Col 2, lns 10).  Said adhesive is applied in a dot matrix pattern and thus is considered to meet the limitation of discontinuous (Col 5, lns 40-50). Williams teach that the first textile and said second textile are elastic such that it can fit varying sizes (Col 9, lns 11-16).  Williams illustrate is a sock having a heel portion (Figure 1), a toe portion (Figure 1), and a body portion (Figure 1) positioned between. 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made



4.	Claims 1-7, 9, 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable Williams (US 5,655,226).
Williams substantially discloses a shoe insert (As shown in Figures 1) comprising a shaped breathable membrane (Fig 1, 12; Col 1, lns 26-29), wherein the reference does teach in the background of the invention using ePTFE which is waterproof and breathable; additionally, as shown in Williams (Figures 1, 2, and 4), the membrane would be in the tubular shape of a sock). Though, Williams reference the use of ePTFE in the background of the invention the Examiner considers this teaching relevant. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.),cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). As such, a person of ordinary skill in the art would have recognized that ePTFE is a suitable for use a breathable waterproof membrane. Williams is silent to the ePTFE membrane being seamless, however, the reference fails to show that the ePTFE membrane has any seams from sewing, and would therefore fulfill the limitation of being seamless as claimed. Furthermore, it would have been obvious to have made the ePTFE membrane seamless in order to further aid in making a waterproof article (since seams could potentially result in leaking) and in order to provide further comfort for the user. The sock of Williams has a generally asymmetrical shape and breathable over its entirety (See Figure 1, Col 1, lns 44-49; Col 2, ln 67- Col 3, ln 2). The Examiner also considers the shape of a sock having heel and toe portions to be three dimensional. Specifically, Williams teach an inner layer (figure 1, 22) a middle breathable membrane (figure 1, 12) and outer layer (figure 1, 20) joined together with breathable adhesive to form a laminate (Col 2, lns 7-12 and Col 3, lns 10-20). Williams teach using knit fabrics as the outside plies (Col 2, lns 10).  Said adhesive is applied in a dot matrix pattern and thus is considered to meet the limitation of discontinuous (Col 5, lns 40-50). Williams does not teach applying the adhesive continuously, however, the Examiner is of the position that a person of skilled in the art would easily recognize that depending on the desired adhesive strength or type of adhesive used, the adhesive could be applied either discontinuously and/or continuously without undue experimentation.  
Williams teach that the first textile and said second textile are elastic such that it can fit varying sizes (Col 9, lns 11-16).  Williams illustrate is a sock having a heel portion (Figure 1), a toe portion (Figure 1), and a body portion (Figure 1) positioned between. 
With regard to the garments/articles set forth in claims 16-20, Williams fails to teach forming all of these articles. The Examiner is of the position that absent any specific limiting or distinguishing features a person of ordinary skill in the art would recognize that the material formed by Williams can be used to form a variety of waterproof/breathable garments. Motivation to make all of the claimed articles is found in the desire to expand the number of uses of the materials. Applicants are invited to prove otherwise. 
5.	Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 5,655,226) in view of Brown, US 2012/0090077. 	
Brown teach breathable socks comprising a thin polymer protective layer (abstract and section 0035-0038). The Examiner is of the position that any of the polymer materials of Brown would also be oleophobic. Brown teach that the application of the protective layer provides resistance to abrasions, punctures, cuts and water. Brown teach employing fluoroelastomers and perfluoroelastomers (section 0036-0037). Brown teach "double-dipping" in the elastomer (section 0043). The Examiner is of the position that a double coating would meet the limitation of a laminate. 
	Therefore, motivated by the desire to provide a sock with the ability to resist abrasions, water and oil, it would have been obvious to one having ordinary skill in the art the time the invention was made to provide the breathable socks of Williams with the thin protective polymer layer taught by Brown. 
6.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable Williams (US 5,655,226 as applied to claim 1 and further in view of Trimble et al., US 6,226,898. 
	Williams is set forth above. 
	Williams fails to teach the claimed thickness variation. 
Trimble teaches a shoe insert (14) formed from an ePTFE material (see column 6, lines 12-33), said shoe insert having various thicker portions (52), such that the ePTFE shoe insert has a thickness variation from a first location (i.e., one of portions 52) in said shoe insert to a second location (i.e., a portion of the shoe insert outside of portions 52) in said shoe insert (see column 5, lines 52-67), to allow the shoe insert to form a watertight seal between the shoe insert and an outer protective layer of a shoe into which the shoe insert may be placed (see column 5, line 52 - column 6, line 33). Therefore, based on Trimble's teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the shaped ePTFE membrane of Williams to have a thickness variation from a first location in said shoe insert to a second location in said shoe insert. Motivation is found in the desire to form a watertight seal between the shoe insert and an outer protective layer of a shoe into which the shoe insert maybe placed. 
Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 11,154,105. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter sought is encompassed by the subject matter of U.S. Patent No. 11,154,105. 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LYNDA SALVATORE/
Primary Examiner, Art Unit 1789